United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 14, 2006

                                                           Charles R. Fulbruge III
                            No. 05-40921                           Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

SEALED APPELLANT,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:04-CR-404-1
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel on direct appeal has moved for leave to withdraw and

has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967).    Our independent review of counsel’s brief, the

record, and the appellant’s response discloses no nonfrivolous

issues for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.   The motion for leave to supplement pleadings with

a memorandum of law is DENIED as unnecessary as we have

considered the appellant’s response to counsel’s Anders motion.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.